— In a proceeding to invalidate a petition designating John L. Phillips as a candidate in the Democratic Party primary election to be held on September 12, 1991, for the nomination of that party as its candidate for the public office of Civil Court Judge in the Second Municipal District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 20,1991, which, after a hearing, granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Resolution of questions of credibility and the weight of evidence is primarily the province of the finder of fact, who has had the opportunity to see and hear the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Garafolo, 44 AD2d 86, 88). We see no reason to disturb the factual findings of the Supreme Court. We add that the Supreme Court correctly drew an adverse inference from appellant’s failure to produce numerous subscribing witnesses (see, Matter of Haskell v Gargiulo, 51 NY2d 747). Kunzeman, J. P., Eiber, Miller, O’Brien and Ritter, JJ., concur.